UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: July 1, 2010 - June 30, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Item 1: Proxy Voting Record International Growth and Income Fund Reporting Period:July 01, 2010 - June 30, 2011 Agricultural Bank of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y00289119 03/02/2011 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendments to Procedural Rules of Shareholders' Meetings Mgmt For For For 4 Amendments to Procedural Rules of Board of Directors Mgmt For For For 5 Amendments to Procedural Rules of Supervisors Mgmt For For For 6 Elect Frederick MA Si-Hang Mgmt For For For 7 Elect WEN Tiejun Mgmt For For For 8 Renewal of Liability Insurance Mgmt For For For 9 Issuance of Subordinated Bonds Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Agricultural Bank of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y00289119 06/08/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Directors' Report Mgmt For For For 5 Supervisors' Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Fixed Assets Investment Budget for 2011 Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Elect LI Yelin Mgmt For For For 11 2010 Final Emoluments Plan for Directors and Supervisors Mgmt For For For AIA Group Limited Ticker Security ID: Meeting Date Meeting Status CINS Y002A1105 05/26/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Edmund TSE Sze Wing Mgmt For For For 5 Elect Mark Tucker Mgmt For For For 6 Appointment of Auditor and Authority to Set Fees Mgmt For For For 7 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Repurchased Shares Mgmt For Against Against 10 Authority to Issue Shares under the Restricted Share Unit Scheme Mgmt For Against Against Air Liquide Ticker Security ID: Meeting Date Meeting Status AI CINS F01764103 05/04/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Elect Gerard de La Martiniere Mgmt For For For 9 Elect Cornelis van Lede Mgmt For For For 10 Elect Sian Herbert-Jones Mgmt For For For 11 Related Party Transactions Mgmt For For For 12 Directors' Fees Mgmt For For For 13 Authority to Cancel Shares and Reduce Capital Mgmt For For For 14 Spin-off of Air Liquide France Industrie Mgmt For For For 15 Spin-off of Air Liquide Advanced Technologies Mgmt For For For 16 Spin-off of Air Cryopal Mgmt For For For 17 Spin-off of Air Liquide Engineering Mgmt For For For 18 Spin-off of Air Liquide Services Mgmt For For For 19 Authority to Issue Warrants as a Takeover Defense Mgmt For Against Against 20 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights Mgmt For For For 21 Authority to Increase Share Issuance limit Mgmt For For For 22 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 23 Authority to Increase Capital for the Benefit of Employees of Subsidiaries Mgmt For For For 24 Authority to Carry Out Formalities Mgmt For For For 25 Non-Voting Meeting Note N/A N/A N/A N/A Allianz SE Ticker Security ID: Meeting Date Meeting Status ALV CINS D03080112 05/04/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Ratification of Supervisory Board Acts Mgmt For For For 9 Elect Franz Heib Mgmt For For For 10 Amendment to Supervisory Board Members' Fees Mgmt For For For 11 Intra-company Contracts/Control Agreements Mgmt For For For 12 Corporate Restructuring Mgmt For For For America Movil SAB de CV Ticker Security ID: Meeting Date Meeting Status AMX CINS P0280A101 04/27/2011 Voted Meeting Type Country of Trade Special Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report on Significant Aquisitions Mgmt For For For 2 Report on Issuance of Treasury Shares Mgmt For For For 3 Report on Placement of Shares Mgmt For For For 4 Stock Split Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Tax Compliance Report Mgmt For For For 7 Election of Meeting Delegates Mgmt For For For 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Non-Voting Meeting Note N/A N/A N/A N/A America Movil SAB de CV Ticker Security ID: Meeting Date Meeting Status AMX CINS P0280A101 04/27/2011 Voted Meeting Type Country of Trade Special Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the CEO Mgmt For For For 2 Report on Accounting Practices Mgmt For For For 3 Report of the Board of Directors Mgmt For For For 4 Audit and Corporate Governance Committee Reports Mgmt For For For 5 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 6 Report on the Company's Share Repurchase Program Mgmt For For For 7 Ratification of Board and CEO Acts; Election of Directors; Election of the Audit and Corporate Governance Committee Chairmen; Fees Mgmt For For For 8 Ratification of Board Committee Acts; Election of Board Committee Members; Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Election of Meeting Delegates Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A 12 Non-Voting Meeting Note N/A N/A N/A N/A America Movil SAB de CV Ticker Security ID: Meeting Date Meeting Status AMX CINS P0280A101 04/27/2011 Voted Meeting Type Country of Trade Special Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Series L) Mgmt For For For 2 Election of Meeting Delegates Mgmt For For For Anglo American plc Ticker Security ID: Meeting Date Meeting Status AAL CINS G03764134 04/21/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Phuthuma Nhleko Mgmt For For For 4 Elect Cynthia Carroll Mgmt For For For 5 Elect David Challen Mgmt For For For 6 Elect Sir CK Chow Mgmt For For For 7 Elect Sir Philip Hampton Mgmt For For For 8 Elect Rene Medori Mgmt For For For 9 Elect Ray O'Rourke Mgmt For For For 10 Elect Sir John Parker Mgmt For For For 11 Elect Mamphela Ramphele Mgmt For For For 12 Elect Jack Thompson Mgmt For For For 13 Elect Peter Woicke Mgmt For For For 14 Appointment of Auditor Mgmt For For For 15 Authority to Set Auditor's Fees Mgmt For For For 16 Directors' Remuneration Report Mgmt For For For 17 Long Term Incentive Plan Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Anheuser-Busch Inbev SA Ticker Security ID: Meeting Date Meeting Status ABI CINS B6399C107 04/26/2011 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Amendment Regarding Date of Annual Meeting Mgmt For TNA N/A 4 Amendment Regarding Executive Compensation Mgmt For TNA N/A 5 Amendments to Articles Mgmt For TNA N/A 6 Amend Article 24 Mgmt For TNA N/A 7 Amend Article 25 Mgmt For TNA N/A 8 Amend Article 26BIS Mgmt For TNA N/A 9 Amend Article 28 Mgmt For TNA N/A 10 Amend Article 30 Mgmt For TNA N/A 11 Amend Article 36-BIS Mgmt For TNA N/A 12 Non-Voting Agenda Item N/A N/A TNA N/A 13 Non-Voting Agenda Item N/A N/A TNA N/A 14 Disapplication of Preemptive Rights Mgmt For TNA N/A 15 Authority to Issue Warrants Mgmt For TNA N/A 16 Authority to Increase Capital with Regards to Issuance Mgmt For TNA N/A 17 Authority to Issue Warrants to Independent Directors Mgmt For TNA N/A 18 Authority to Carry Out Formalities Mgmt For TNA N/A 19 Non-Voting Agenda Item N/A N/A TNA N/A 20 Non-Voting Agenda Item N/A N/A TNA N/A 21 Non-Voting Agenda Item N/A N/A TNA N/A 22 Accounts and Reports; Allocation of Profits/Dividends Mgmt For TNA N/A 23 Ratification of Board Acts Mgmt For TNA N/A 24 Ratification of Auditor Acts Mgmt For TNA N/A 25 Non-Voting Agenda Item N/A N/A TNA N/A 26 Elect Stefan Descheemaeker Mgmt For TNA N/A 27 Elect PaulCornet de Ways Ruart Mgmt For TNA N/A 28 Elect Kees Storm Mgmt For TNA N/A 29 Elect Peter Harf Mgmt For TNA N/A 30 Elect OlivierGoudet Mgmt For TNA N/A 31 Remuneration Report Mgmt For TNA N/A 32 Approval of Equity Incentive Grants Mgmt For TNA N/A 33 Approval of Change in Control Provision Relating to EMTN Program Mgmt For TNA N/A 34 Change of Control Provision Relating to the US Dollar Notes Mgmt For TNA N/A 35 Change of Control Provisions Relating to Notes Issued Under Shelf Registration Statement Filed In the US on Form F-3 Mgmt For TNA N/A 36 Change of Control Provision Relating to the Canadian Dollar Notes Issued Via Private Placement Mgmt For TNA N/A 37 Authority to Carry Out Formalities Mgmt For TNA N/A 38 Non-Voting Meeting Note N/A N/A TNA N/A ASML Holding N.V. Ticker Security ID: Meeting Date Meeting Status ASML CINS N07059178 04/20/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Ratification of Management Board Acts Mgmt For For For 6 Ratification of Supervisory Board Acts Mgmt For For For 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Allocation of Profits/Dividends Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Stock Option Grants to Employees Mgmt For For For 11 Elect William Siegle Mgmt For For For 12 Elect Josephus Westerburgen Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Supervisory Board Fees Mgmt For For For 15 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 17 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 19 Authority to Repurchase Shares Mgmt For For For 20 Non-Voting Agenda Item N/A N/A N/A N/A 21 Authority to Cancel Shares Mgmt For For For 22 Authority to Cancel Additional Shares Mgmt For For For 23 Non-Voting Agenda Item N/A N/A N/A N/A 24 Non-Voting Agenda Item N/A N/A N/A N/A Australia and New Zealand Banking Group Limited Ticker Security ID: Meeting Date Meeting Status ANZ CINS Q09504137 12/17/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amend the Consitution - Dividends Mgmt For For For 4 Remuneration Report Mgmt For For For 5 Equity Grant (CEO Michael Smith) Mgmt For For For 6 Re-elect Gregory Clark Mgmt For For For 7 Re-elect David Meiklejohn Mgmt For For For 8 Elect Robert Reeves Mgmt Against Against For 9 Re-elect IanMacfarlane Mgmt For For For AXA S.A. Ticker Security ID: Meeting Date Meeting Status AXA CINS F06106102 04/27/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Elect Jean-Martin Folz Mgmt For For For 9 Elect Giuseppe Mussari Mgmt For For For 10 Elect Marcus Schenck Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Increase Capital Through Capitalizations Mgmt For For For 13 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 14 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 15 Authority to Issue Shares and/or Convertible Securities Through Private Placements; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Set Offering Price of Shares Mgmt For Against Against 17 Authority to Increase Share Issuance Limit Mgmt For Against Against 18 Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For Against Against 19 Authority to Increase Capital in Consideration for Contributions in Kind; Authority to Issue Debt Instruments Mgmt For Against Against 20 Authority to Issue Shares w/o Preemptive Rights in Consideration for Securities Issued by a Subsidiary Mgmt For Against Against 21 Authority to Issue Debt Instruments Mgmt For Against Against 22 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 23 Authority to Increase Capital Under Foreign Employee Savings Plan Mgmt For For For 24 Authority to Grant Stock Options Mgmt For For For 25 Authority to Issue Performance Shares Mgmt For Against Against 26 Authority to Issue Restricted Shares Mgmt For For For 27 Authority to Cancel Shares and Reduce Capital Mgmt For For For 28 Amend Article 23 Mgmt For For For 29 Authority to Carry Out Formalities Mgmt For For For 30 Non-Voting Meeting Note N/A N/A N/A N/A Banco Bilbao Vizcaya Argentaria S.A. Ticker Security ID: Meeting Date Meeting Status BBVA CINS E11805103 03/10/2011 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification of Board Acts; Allocation of Profits/Dividends Mgmt For For For 3 Elect Tomas Alfaro Drake Mgmt For For For 4 Elect Juan Carlos Alvarez Mezquiriz Mgmt For For For 5 Elect Carlos Loring Martinez de Irujo Mgmt For For For 6 Elect Susana Rodriguez Vidarte Mgmt For For For 7 Elect Jose Luis Palao Garcia-Suelto Mgmt For For For 8 Merger by Absorption Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Scrip Dividend Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Debt Instruments Mgmt For For For 14 Annual Share Incentive Plan Mgmt For For For 15 Deferred Share Plan Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Amendments to General Meeting Regulations Mgmt For For For 20 Authority to Carry Out Formalities Mgmt For For For 21 Remuneration Report Mgmt For For For 22 Non-Voting Meeting Note N/A N/A N/A N/A Basf SE Ticker Security ID: Meeting Date Meeting Status BAS CINS D06216317 05/06/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Supervisory Board Acts Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Elect Anke Schaferkordt Mgmt For For For 10 Supervisory Board Fees Mgmt For For For 11 Intra-company Contracts/Control Agreements Mgmt For For For 12 Intra-company Contracts/Control Agreements Mgmt For For For Bayer AG Ticker Security ID: Meeting Date Meeting Status BAY CINS D0712D163 04/29/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Presentation of Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Acts Mgmt For For For 6 Ratification of Supervisory Board Acts Mgmt For For For 7 Amendment Regarding Term Length Mgmt For For For 8 Corporate Restructuring Mgmt For For For 9 Appointment of Auditor Mgmt For For For Bayerische Motoren Werke AG (BMW) Ticker Security ID: Meeting Date Meeting Status BMW CINS D12096109 05/12/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Compensation Policy Mgmt For For For BNP Paribas Ticker Security ID: Meeting Date Meeting Status BNP CINS F1058Q238 05/11/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Approval of Non Tax-Deductible Expenses Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elect Jean-Francois Lepetit Mgmt For For For 10 Elect Helene Ploix Mgmt For For For 11 Elect Baudouin Prot Mgmt For For For 12 Elect Daniela Weber-Rey Mgmt For For For 13 Elect Fields Wicker-Miurin Mgmt For For For 14 Merger by Absorption of Banque de Bretagne Mgmt For For For 15 Merger by Absorption of BNP Paribas International BV Mgmt For For For 16 Merger by Absorption of Cerenicim Mgmt For For For 17 Merger by absorption of SAS Noria Mgmt For For For 18 Authority to Issue Restricted Stock Mgmt For For For 19 Authority to Grant Stock Options Mgmt For For For 20 Authority to Cancel Shares and Reduce Capital Mgmt For For For 21 Authority to Carry Out Formalities Mgmt For For For British American Tobacco plc Ticker Security ID: Meeting Date Meeting Status BATS CINS G1510J102 04/28/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Director's Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Authority to Set Auditor's Fees Mgmt For For For 6 Elect Richard Burrows Mgmt For For For 7 Elect Karen de Segundo Mgmt For For For 8 Elect Nicandro Durante Mgmt For For For 9 Elect Robert Lerwill Mgmt For For For 10 Elect Christine Morin-Postel Mgmt For For For 11 Elect Gerard Murphy Mgmt For For For 12 Elect Anthony Ruys Mgmt For For For 13 Elect Sir Nicholas Scheele Mgmt For For For 14 Elect Ben Stevens Mgmt For For For 15 Elect John Daly Mgmt For For For 16 Elect Kieran Poynter Mgmt For For For 17 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Amendment to the Long-Term Incentive Plan Mgmt For For For 21 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 22 Non-Voting Meeting Note N/A N/A N/A N/A Canon Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/30/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Fujio Mitarai Mgmt For For For 4 Elect Tsuneji Uchida Mgmt For For For 5 Elect Toshizo Tanaka Mgmt For For For 6 Elect Toshiaki Ikoma Mgmt For For For 7 Elect Kunio Watanabe Mgmt For For For 8 Elect Yohroku Adachi Mgmt For For For 9 Elect Yasuo Mitsuhashi Mgmt For For For 10 Elect Tomonori Iwashita Mgmt For For For 11 Elect Masahiro Ohsawa Mgmt For For For 12 Elect Shigeyuki Matsumoto Mgmt For For For 13 Elect Katsuichi Shimizu Mgmt For For For 14 Elect Ryohichi Banba Mgmt For For For 15 Elect Toshio Honma Mgmt For For For 16 Elect Masaki Nakaoka Mgmt For For For 17 Elect Haruhisa Honda Mgmt For For For 18 Elect Hideki Ozawa Mgmt For For For 19 Elect Masaya Maeda Mgmt For For For 20 Elect Yasuhiro Tani Mgmt For For For 21 Elect Makoto Araki Mgmt For For For 22 Elect Tadashi Ohe Mgmt For For For 23 Bonus Mgmt For For For 24 Stock Option Plan Mgmt For For For Capita plc Ticker Security ID: Meeting Date Meeting Status CPI CINS G1846J115 05/10/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Martin Bolland Mgmt For For For 5 Elect Paul Pindar Mgmt For For For 6 Elect Gordon Hurst Mgmt For For For 7 Elect Maggi Bell Mgmt For For For 8 Elect Paddy Doyle Mgmt For For For 9 Elect Martina King Mgmt For For For 10 Elect Nigel Wilson Mgmt For For For 11 Elect Paul Bowtell Mgmt For For For 12 Elect Vic Gysin Mgmt For For For 13 Elect Andy Parker Mgmt For For For 14 Appointment of Auditor Mgmt For For For 15 Authority to Set Auditor's Fees Mgmt For For For 16 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 17 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 18 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Co-Investment Plan Mgmt For For For 21 Amendment to the Deferred Annual Bonus Plan Mgmt For For For 22 Change of Company Name Mgmt For For For China Life Insurance Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y1477R204 06/03/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Fees of Directors and Supervisors Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Donations to China Life CharityFund Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Elect YUAN Li Mgmt For For For China Telecom Corporation Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y1505D102 05/20/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For 6 Elect WANG Xiaochu Mgmt For For For 7 Elect SHANG Bing Mgmt For For For 8 Elect WU Andi Mgmt For For For 9 Elect ZHANG Jiping Mgmt For For For 10 Elect ZHANG Chenshuang Mgmt For For For 11 Elect YANG Xiaowei Mgmt For For For 12 Elect YANG Jie Mgmt For For For 13 Elect SUN Kangmin Mgmt For For For 14 Elect LI Jinming Mgmt For For For 15 Elect WU Jichuan Mgmt For For For 16 Elect QIN Xiao Mgmt For For For 17 Elect Aloysius TSE Hau Yin Mgmt For For For 18 Elect Laura CHA May Lung Mgmt For For For 19 Elect XU Erming Mgmt For For For 20 Elect MIAO Jianhua Mgmt For For For 21 Elect ZHU Lihao Mgmt For For For 22 Elect XU Cailiao Mgmt For For For 23 Elect HAN Fang Mgmt For For For 24 Elect DU Zuguo Mgmt For For For 25 Amendments to Articles Mgmt For For For 26 Issuance of Debentures Mgmt For For For 27 Specific Terms and Conditions Mgmt For For For 28 Issuance of Bonds Mgmt For For For 29 Specific Terms and Conditions Mgmt For For For 30 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 31 Increase in Authorized Capital Mgmt For Against Against China Telecom Corporation Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y1505D102 10/25/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Renewal of Telecom CDMA Lease and Annual Caps Mgmt For For For Christian Dior SA Ticker Security ID: Meeting Date Meeting Status CDI CINS F26334106 03/31/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect Bernard Arnault Mgmt For For For 9 Elect Sidney Toledano Mgmt For For For 10 Elect Pierre Gode Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Increase Capital Through Capitalizations Mgmt For For For 13 Authority to Cancel Shares and Reduce Capital Mgmt For For For 14 Authority to Issue Shares and/or Convertible Securities w Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 15 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Increase Capital Through Private Placement Mgmt For Against Against 17 Authority to Set Offering Prices of Shares Mgmt For Against Against 18 Authority to Increase Share Issuance Limit Mgmt For Against Against 19 Authority to Increase Capital in Case of Exchange Offer Mgmt For Against Against 20 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For Against Against 21 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 22 Global Ceiling on Increases in Capital Mgmt For Against Against 23 Authority to Issue Restricted Shares Mgmt For For For 24 Non-Voting Meeting Note N/A N/A N/A N/A Cielo SA (fka Companhia Brasileira de Meios de Pagamento) Ticker Security ID: Meeting Date Meeting Status CIEL3 CINS P2859E100 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Supervisory Council Mgmt For For For 7 Remuneration Policy Mgmt For For For Cielo SA (fka Companhia Brasileira de Meios de Pagamento) Ticker Security ID: Meeting Date Meeting Status CIEL3 CINS P2859E100 04/29/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Scrip Dividend Mgmt For For For 4 Reverse Stock Split Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Amendments to Articles Mgmt For For For 7 Amendments to Articles Mgmt For For For 8 Amendment to Stock Option Plan Mgmt For Against Against 9 Amendments to Articles Mgmt For For For 10 Amendments to Articles Mgmt For For For CLP Holdings Limited Ticker Security ID: Meeting Date Meeting Status 2 CINS Y1660Q104 05/12/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect John Leigh Mgmt For For For 6 Elect Judy TSUI Lam Sin Lai Mgmt For For For 7 Elect Roderick Eddington Mgmt For For For 8 Elect Ronald McAulay Mgmt For For For 9 Elect Ian Boyce Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against 14 Non-Voting Meeting Note N/A N/A N/A N/A Coca-Cola Amatil Limited Ticker Security ID: Meeting Date Meeting Status CCL CINS Q2594P146 05/04/2011 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Re-elect Catherine Brenner Mgmt For For For 4 Re-elect Wallace King Mgmt For For For 5 Re-elect David Meiklejohn Mgmt For For For 6 Elect Anthony (Tony) Froggatt Mgmt For For For 7 Elect Ilana Atlas Mgmt For For For 8 Increase NEDs' Fee Cap Mgmt For For For 9 Equity Grant (Group MD Terry Davis) Mgmt For For For Companhia de Concessoes Rodoviarias Ticker Security ID: Meeting Date Meeting Status CCRO3 CINS P1413U105 02/16/2011 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Change of Company Name Mgmt For TNA N/A 4 Election of Directors Mgmt For TNA N/A 5 Election of Alternate Directors Mgmt For TNA N/A 6 Elect Newton Brandao Ferraz Ramos Mgmt For TNA N/A 7 Election of Alternate Supervisory Council Member Mgmt For TNA N/A Companhia de Concessoes Rodoviarias Ticker Security ID: Meeting Date Meeting Status CCRO3 CINS P1413U105 04/19/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Capital Expenditure Budget Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Election of Directors Mgmt For For For 8 Remuneration Policy Mgmt For For For 9 Election of Supervisory Council Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Companhia de Concessoes Rodoviarias Ticker Security ID: Meeting Date Meeting Status CCRO3 CINS P1413U105 09/27/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendments to Articles Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Amendments to Articles Mgmt For For For Companhia Energetica de Minas Gerais - CEMIG Ticker Security ID: Meeting Date Meeting Status CMIG3 CINS P2577R110 01/20/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Election of Directors Mgmt For For For 8 Non-Voting Agenda Item N/A N/A N/A N/A Companhia Energetica de Minas Gerais - CEMIG Ticker Security ID: Meeting Date Meeting Status CMIG3 CINS P2577R110 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Election of Supervisory Council; Fees Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A Companhia Energetica de Minas Gerais - CEMIG Ticker Security ID: Meeting Date Meeting Status CMIG3 CINS P2577R110 05/12/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Ratification of Co-option of Alternate Director Mgmt For For For 6 Non-Voting Agenda Item N/A N/A N/A N/A Companhia Energetica de Minas Gerais - CEMIG Ticker Security ID: Meeting Date Meeting Status CMIG3 CINS P2577R110 08/04/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approval of Changes to the Composition of the Board and Supervisory Council Mgmt For For For Crescent Point Energy Corp. Ticker Security ID: Meeting Date Meeting Status CPG CUSIP 22576C101 05/30/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Peter Bannister Mgmt For For For Elect Paul Colborne Mgmt For For For Elect Kenney Cugnet Mgmt For For For Elect D. Hugh Gillard Mgmt For For For Elect Gerald Romanzin Mgmt For For For Elect Scott Saxberg Mgmt For For For Elect Gregory Turnbull Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Amendments to Articles Regarding Shareholder Meeting Location Mgmt For For For 5 Amendments to By-Laws (Short-Form By-Laws) Mgmt For For For CSL Limited Ticker Security ID: Meeting Date Meeting Status CSL CINS Q3018U109 10/13/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Turner Mgmt For Abstain Against 2 Re-elect John Akehurst Mgmt For Abstain Against 3 Re-elect David Anstice Mgmt For Abstain Against 4 Re-elect Ian Renard Mgmt For For For 5 Remuneration Report Mgmt For For For 6 Equity Grant (Executive Directors) Mgmt For For For 7 Increase NEDs' Fee Cap Mgmt For For For 8 Non-Voting Meeting Note N/A N/A N/A N/A Daimler AG Ticker Security ID: Meeting Date Meeting Status DAI CINS D1668R123 04/13/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Compensation Policy Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Supervisory Board Members' Fees Mgmt For For For 11 Elect Manfred Bischoff Mgmt For For For 12 Elect Lynton Wilson Mgmt For For For 13 Elect Petraea Heynike Mgmt For For For DnB Nor ASA Ticker Security ID: Meeting Date Meeting Status DNBNOR CINS R1812S105 04/28/2011 Voted Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Meeting Notice and Agenda Mgmt For For For 5 Election of Individuals to Check Minutes Mgmt For For For 6 Fees for Governing Bodies Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 9 Election of Corporate Assembly Mgmt For For For 10 Election of Control Committee Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Compensation Guidelines Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Nominating Committee Mgmt For For For 15 Shareholder Proposal Regarding Financial Stability Measures; Financial Structure; Financial Services Innovation; and Shared Economic Interests ShrHoldr N/A Against N/A E.On AG Ticker Security ID: Meeting Date Meeting Status EOAN CINS D24914133 05/05/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Compensation Policy Mgmt For For For 9 Elect Denise Kingsmill Mgmt For For For 10 Elect Bard Mikkelsen Mgmt For For For 11 Elect Rene Obermann Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Appointment of Auditor for Interim Statements Mgmt For For For 14 Supervisory Board Members' Fees Mgmt For Against Against 15 Control Agreement with E.ON Beteiligungsverwaltungs GmbH Mgmt For For For 16 Control Agreement with E.ON Energy Trading Holding GmbH Mgmt For For For 17 Control Agreement with E.ON Finanzanlagen GmbH Mgmt For For For 18 Control Agreement with E.ON Ruhrgas Holding GmbH Mgmt For For For Esprit Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G3122U145 11/24/2010 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Paul CHENG Ming Fun Mgmt For For For 6 Elect Alexander Hamilton Mgmt For For For 7 Elect Raymond OR Ching Fai Mgmt For For For 8 Directors' Fees Mgmt For Abstain Against 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Non-Voting Meeting Note N/A N/A N/A N/A Foster's Group Limited Ticker Security ID: Meeting Date Meeting Status FGL CINS Q3944W187 04/29/2011 Voted Meeting Type Country of Trade Special Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Spin-Off of Treasury Wine Estates Limited Mgmt For For For Foster's Group Limited Ticker Security ID: Meeting Date Meeting Status FGL CINS Q3944W187 04/29/2011 Voted Meeting Type Country of Trade Special Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reduction in Authorized Share Capital Mgmt For For For 2 Non-Voting Meeting Note N/A N/A N/A N/A Foster's Group Limited Ticker Security ID: Meeting Date Meeting Status FGL CINS Q3944W187 10/26/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Re-elect David Crawford Mgmt For For For 3 Amend The Constitution - Dividend Provisions Mgmt For For For 4 Equity Grant (CEO Ian Johnston) Mgmt For For For 5 Remuneration Report Mgmt For For For France Telecom Ticker Security ID: Meeting Date Meeting Status FTE CINS F4113C103 06/07/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Elect Bernard Dufau Mgmt For For For 9 Elect Helle Kristoffersen Mgmt For For For 10 Elect Muriel Penicaud Mgmt For For For 11 Elect Jean-Michel Severino Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 14 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 15 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Increase Share Issuance Limit Mgmt For Against Against 17 Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For Against Against 18 Authority to Increase Capital in Consideration for Contributions in Kind; Authority to Issue Debt Instruments Mgmt For Against Against 19 Authority to Issue Shares to Holders of Orange SA Shares and Options Mgmt For For For 20 Authority to Issue Option-Based Liquidity Instruments to Holders of Orange SA Options Mgmt For For For 21 Global Ceiling on Increases in Capital Mgmt For Against Against 22 Authority to Issue Debt Instruments Mgmt For For For 23 Increase in Share Capital Through Capitalizations Mgmt For For For 24 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 25 Authority to Cancel Shares and Reduce Capital Mgmt For For For 26 Authority to Carry Out Formalities Mgmt For For For 27 Non-Voting Meeting Note N/A N/A N/A N/A GDF Suez (fka Gaz de France) Ticker Security ID: Meeting Date Meeting Status GSZ CINS F42768105 05/02/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports; Approval of Non-Tax-Deductible Expenses Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elect Albert Frere Mgmt For For For 11 Elect Edmond Alphandery Mgmt For For For 12 Elect Aldo Cardoso Mgmt For For For 13 Elect Rene Carron Mgmt For For For 14 Elect Thierry de Rudder Mgmt For For For 15 Elect FrancoiseMalrieu Mgmt For For For 16 Relocation of Corporate Headquarters Mgmt For For For 17 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 18 Authority to Increase Capital Under Employee Savings Plan for Overseas Employees Mgmt For For For 19 Authority to Issue Restricted Shares Mgmt For For For 20 Authority to Carry Out Formalities Mgmt For For For 21 Shareholder Proposal Regarding Allocation of Profits/Dividends ShrHoldr Against Against For Geberit AG Ticker Security ID: Meeting Date Meeting Status GEBN CINS H2942E124 04/19/2011 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Report Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Ratification of Management Acts Mgmt For TNA N/A 7 Elect Hartmut Reuter Mgmt For TNA N/A 8 Elect Albert Baehny Mgmt For TNA N/A 9 Shareholder Proposal Regarding the Election of Rudolf Weber ShrHoldr Against TNA N/A 10 Appointment of Auditor Mgmt For TNA N/A 11 Cancellation of Shares Mgmt For TNA N/A 12 Cancellation of Conditional Capital Mgmt For TNA N/A 13 Shareholder Proposal Regarding Combined Chairman/CEO Mandate ShrHoldr Against TNA N/A 14 Shareholder Proposal Regarding Chairman/CEO Mandate ShrHoldr Against TNA N/A 15 Shareholder Proposal Regarding Board Tenure ShrHoldr Against TNA N/A 16 Transaction of Other Business Mgmt For TNA N/A Glaxosmithkline plc Ticker Security ID: Meeting Date Meeting Status GSK CINS G3910J112 05/05/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Simon Dingemans Mgmt For For For 4 Elect Stacey Cartwright Mgmt For For For 5 Elect Judy Lewent Mgmt For For For 6 Elect Sir Christopher Gent Mgmt For For For 7 Elect Andrew Witty Mgmt For For For 8 Elect Sir Roy Anderson Mgmt For For For 9 Elect Stephanie Burns Mgmt For For For 10 Elect H. Lawrence Culp Mgmt For For For 11 Elect Sir Crispin Davis Mgmt For For For 12 Elect Sir Deryck Maughan Mgmt For For For 13 Elect James Murdoch Mgmt For For For 14 Elect Daniel Podolsky Mgmt For For For 15 Elect Moncef Slaoui Mgmt For For For 16 Elect Tom de Swaan Mgmt For For For 17 Elect Sir Robert Wilson Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authorisation of Political Donations Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 23 Non-Voting Agenda Item N/A N/A N/A N/A 24 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 25 Non-Voting Agenda Item N/A N/A N/A N/A 26 Non-Voting Agenda Item N/A N/A N/A N/A 27 Authority to Repurchase Shares Mgmt For For For 28 Non-Voting Agenda Item N/A N/A N/A N/A 29 Exemption from Statement of Senior Auditor's Name Mgmt For For For 30 Non-Voting Agenda Item N/A N/A N/A N/A 31 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For H & M Hennes & Mauritz AB Ticker Security ID: Meeting Date Meeting Status HM-B CINS W41422101 04/28/2011 Voted Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Accounts and Reports Mgmt For For For 13 Allocation of Profits/Dividends Mgmt For For For 14 Ratification of Board and Management Acts Mgmt For For For 15 Board Size Mgmt For For For 16 Directors and Auditors' Fees Mgmt For For For 17 Election of Directors Mgmt For For For 18 Nomination Committee Mgmt For For For 19 Amendments to Articles Mgmt For For For 20 Compensation Guidelines Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A H & M Hennes & Mauritz AB Ticker Security ID: Meeting Date Meeting Status HM-B CINS W41422101 10/20/2010 Voted Meeting Type Country of Trade Special Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Election of Presiding Chairman Mgmt For For For 6 Voting List Mgmt For For For 7 Agenda Mgmt For For For 8 Election of Individuals to Check Minutes Mgmt For For For 9 Compliance with Rules of Convocation Mgmt For For For 10 Employee Incentive Program Mgmt For For For 11 Amendment to Compensation Guidelines Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Meeting Note N/A N/A N/A N/A High Tech Computer Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y3732M103 06/15/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Increase Paid-in Capital Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Amendment to Procedural Rules: Acquisition/Disposal of Assets Mgmt For For For 12 Elect David Bruce Yoffie Mgmt For For For 13 Elect Jerry H.C. Chu (Supervisor) Mgmt For For For 14 Non-Compete Restrictions for Directors Mgmt For Abstain Against 15 Extraordinary motions Mgmt For Abstain Against Hong Kong Exchanges And Clearing Limited Ticker Security ID: Meeting Date Meeting Status CINS Y3506N139 04/20/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Bill KWOK Chi Piu Mgmt For For For 6 Elect Vincent M. LEE Kwan Ho Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 10 Directors' Fees Mgmt For For For 11 Additional Directors' Fees Mgmt For For For 12 Amendments to Articles - Corporate Communications Mgmt For For For 13 Amendments to Articles - Notice Period for Shareholders' Nomination of Directors Mgmt For For For 14 Amendments to Articles - Minor Housekeeping Amendments Mgmt For For For 15 Non-Voting Meeting Note N/A N/A N/A N/A Hongkong Electric Holdings Ltd Ticker Security ID: Meeting Date Meeting Status 6 CINS Y33549117 01/26/2011 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Change in Company Name Mgmt For For For Hongkong Electric Holdings Ltd Ticker Security ID: Meeting Date Meeting Status 6 CINS Y33549117 09/09/2010 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Joint Venture Mgmt For For For 4 Non-Voting Meeting Note N/A N/A N/A N/A Hoya Corporation Ticker Security ID: Meeting Date Meeting Status CINS J22848105 06/21/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yuzaburoh Mogi Mgmt For For For 3 Elect Eiko Kohno Mgmt For For For 4 Elect Yukiharu Kodama Mgmt For For For 5 Elect Itaru Koeda Mgmt For For For 6 Elect Yutaka Asoh Mgmt For For For 7 Elect Hiroshi Suzuki Mgmt For For For 8 Elect Hiroshi Hamada Mgmt For For For 9 Elect Kenji Ema Mgmt For For For 10 Stock Option Plan Mgmt For For For 11 Shareholder Proposal Regarding Board Size ShrHoldr Against Against For 12 Shareholder Proposal Regarding Individual Disclosure of Compensation ShrHoldr Against Against For 13 Shareholder Proposal Regarding Disclosure of Sales of Shares by Directors, Officers and Families ShrHoldr Against Against For 14 Shareholder Proposal Regarding Prohibiting Hedging by Option Holders ShrHoldr Against Against For 15 Shareholder Proposal Regarding Increasing the Number of Executive Officers ShrHoldr Against Against For 16 Shareholder Proposal Regarding Separation of Chair and CEO ShrHoldr Against Against For 17 Shareholder Proposal Regarding Voting Rights ShrHoldr Against Against For 18 Shareholder Proposal Regarding Disclosure Obligations of Shareholder Proposals ShrHoldr Against Against For 19 Shareholder Proposal Regarding Establishing A Contact Point for Whistle-Blowing ShrHoldr Against Against For 20 Shareholder Proposal Regarding CEO Succession Plan ShrHoldr Against Against For 21 Shareholder Proposal Regarding Disclosure of Education Record of Directors and Executive Officers ShrHoldr Against Against For 22 Shareholder Proposal Regarding Selection Criteria for Director Candidates ShrHoldr Against Against For 23 Shareholder Proposal Regarding Disclosure of Time Pledged by Directors ShrHoldr Against Against For 24 Shareholder Proposal Regarding Preparation of a Code of Ethics ShrHoldr Against Against For 25 Shareholder Proposal Regarding Director Training ShrHoldr Against Against For 26 Shareholder Proposal Regarding Provisions for Directors to Contact Senior Management ShrHoldr Against Against For 27 Shareholder Proposal Regarding Budget Allocation for Committee Consultants ShrHoldr Against Against For 28 Shareholder Proposal Regarding Separate Legal Advisor for the Board ShrHoldr Against Against For 29 Shareholder Proposal Regarding Linking Stock Subscription Rights to an Index ShrHoldr Against Against For 30 Shareholder Proposal Regarding Issuance of Restricted Stock ShrHoldr Against Against For HSBC Holdings plc Ticker Security ID: Meeting Date Meeting Status HSBA CINS G4634U169 05/27/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Safra Catz Mgmt For For For 4 Elect Laura CHA May Lung Mgmt For For For 5 Elect Marvin CHEUNG Kin Tung Mgmt For For For 6 Elect John Coombe Mgmt For For For 7 Elect Rona Fairhead Mgmt For For For 8 Elect Douglas Flint Mgmt For For For 9 Elect Alexander Flockhart Mgmt For For For 10 Elect Stuart Gulliver Mgmt For For For 11 Elect James Hughes-Hallett Mgmt For For For 12 Elect Sam Laidlaw Mgmt For For For 13 Elect J. Rachel Lomax Mgmt For For For 14 Elect Iain Mackay Mgmt For For For 15 Elect Gwyn Morgan Mgmt For For For 16 Elect Narayana Murthy Mgmt For For For 17 Elect Simon Robertson Mgmt For For For 18 Elect John Thornton Mgmt For For For 19 Elect Sir Brian Williamson Mgmt For For For 20 Appointment of Auditor and Authority to Set Fees Mgmt For For For 21 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 22 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 23 Share Plan 2011 Mgmt For For For 24 Directors' Fees Mgmt For For For 25 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Impala Platinum Holdings Limited Ticker Security ID: Meeting Date Meeting Status IMP CINS S37840113 10/19/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Elect Michael McMahon Mgmt For For For 4 Elect Paul Dunne Mgmt For For For 5 Elect Terence Goodlace Mgmt For For For 6 Elect Mpueleng Pooe Mgmt For For For 7 Increase Non-Executive Directors' Fees Mgmt For For For 8 General Authority to Issue Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Imperial Tobacco Group plc Ticker Security ID: Meeting Date Meeting Status IMT CINS G4721W102 02/02/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Ken Burnett Mgmt For For For 5 Elect Alison Cooper Mgmt For For For 6 Elect Robert Dyrbus Mgmt For For For 7 Elect Michael Herlihy Mgmt For For For 8 Elect Pierre Jungels Mgmt For For For 9 Elect Susan Murray Mgmt For For For 10 Elect Iain Napier Mgmt For For For 11 Elect Berge Setrakian Mgmt For For For 12 Elect Mark Williamson Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Authorisation of Political Donations Mgmt For For For 16 Extension of French Sharesave Plan Mgmt For For For 17 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 21 Adoption of New Articles Mgmt For For For Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 05/31/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Reports Mgmt For For For 4 Supervisors' Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Property Purchase Mgmt For For For 8 Fixed Assets Investment Budget Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Elect ZHAO Lin as Supervisor Mgmt For For For 11 2010 Directors and Supervisors Remuneration Mgmt For For For Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 09/21/2010 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Types and Nominal Value of Securities to be Issued Mgmt For For For 3 Proportion and Number of Shares to be Issued Mgmt For For For 4 Subscription Price and the Basis for Price Determination Mgmt For For For 5 Target Subscribers for the Rights Issue Mgmt For For For 6 Amount and Use of Proceeds Mgmt For For For 7 Effective Period of the Resolutions Mgmt For For For 8 Authorization for the Rights Issue Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A Industrial & Commercial Bank Of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 09/21/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Types and Nominal Value of Securities to be Issued Mgmt For For For 4 Proportion and Number of Shares to be Issued Mgmt For For For 5 Subscription Price and the Basis for Price Determination Mgmt For For For 6 Target Subscribers for the Rights Issue Mgmt For For For 7 Amount and Use of Proceeds Mgmt For For For 8 Effective Period of the Resolutions Mgmt For For For 9 Authorization for the Rights Issue Mgmt For For For 10 Distribution of Undistributed Profits Mgmt For For For 11 Feasibility Analysis Report on Use of Proceeds Mgmt For For For 12 Utilization Report on Use of Proceeds from Previous Issuance Mgmt For For For 13 Directors' and Supervisors' Fees Mgmt For For For 14 Elect XU Shanda Mgmt For For For 15 Elect LI Xiaopeng Mgmt For For For 16 Utilization Report on Use of Proceeds from Previous Issuance Mgmt For For For ING Groep N.V. Ticker Security ID: Meeting Date Meeting Status INGA CINS N4578E413 05/09/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Executive Board Remuneration Policy Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Amendment to Articles A Mgmt For Against Against 12 Amendment to Articles B Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Ratification of Executive Board Acts Mgmt For For For 15 Ratification of Supervisory Board Acts Mgmt For For For 16 Elect Koos Timmermans Mgmt For For For 17 Elect Peter Elverding Mgmt For For For 18 Elect Henk Breukink Mgmt For For For 19 Elect Sjoerd van Keulen Mgmt For For For 20 Elect Joost Kuiper Mgmt For For For 21 Elect Luc Vandewalle Mgmt For For For 22 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 23 Authority to Issue Shares w/ or w/o Preemptive Rights in Connection with a Merger Mgmt For Against Against 24 Authority to Repurchase Shares Mgmt For For For 25 Authority to Repurchase Shares in Connection with a Merger Mgmt For For For 26 Non-Voting Agenda Item N/A N/A N/A N/A Intercontinental Hotels Group PLC Ticker Security ID: Meeting Date Meeting Status IHG CINS G4804L122 05/27/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect James Abrahamson Mgmt For For For 5 Elect Kirk Kinsell Mgmt For For For 6 Elect Graham Allan Mgmt For For For 7 Elect Andrew Cosslett Mgmt For For For 8 Elect David Kappler Mgmt For For For 9 Elect Ralph Kugler Mgmt For For For 10 Elect Jennifer Laing Mgmt For For For 11 Elect Jonathan Linen Mgmt For For For 12 Elect Richard Solomons Mgmt For For For 13 Elect David Webster Mgmt For For For 14 Elect Ying Yeh Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Set Auditor's Fees Mgmt For For For 17 Authorisation of Political Donations Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For International Power plc Ticker Security ID: Meeting Date Meeting Status IPR CINS G4890M109 05/17/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Dirk Beeuwsaert Mgmt For For For 3 Elect Sir Neville Simms Mgmt For For For 4 Elect Bernard Attali Mgmt For For For 5 Elect Anthony Isaac Mgmt For For For 6 Elect David Weston Mgmt For For For 7 Elect Sir Rob Young Mgmt For For For 8 Elect Michael Zaoui Mgmt For For For 9 Elect Gerard Mestrallet Mgmt For For For 10 Elect Jean-Francois Cirelli Mgmt For For For 11 Elect Gerard Lamarche Mgmt For For For 12 Elect Philip Cox Mgmt For For For 13 Elect Mark Williamson Mgmt For For For 14 Elect Guy Richelle Mgmt For For For 15 Allocation of Profits/Dividends Mgmt For For For 16 Appointment of Auditor and Authority to Set Fees Mgmt For For For 17 Directors' Remuneration Report Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Increase Non-Exeuctive Directors' Fee Cap Mgmt For For For 22 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 23 Non-Voting Meeting Note N/A N/A N/A N/A Itau Unibanco Holding SA Ticker Security ID: Meeting Date Meeting Status ITUB4 CINS P5968U113 04/25/2011 Take No Action Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Election of Directors; Election of Supervisory Council Mgmt For TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Non-Voting Meeting Note N/A N/A TNA N/A 8 Non-Voting Meeting Note N/A N/A TNA N/A 9 Non-Voting Meeting Note N/A N/A TNA N/A K + S AG Ticker Security ID: Meeting Date Meeting Status SDF CINS D48164103 05/11/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Dematerialization of Bearer Shares Mgmt For For For 10 Amendments to Articles Mgmt For For For Keyence Corporation Ticker Security ID: Meeting Date Meeting Status CINS J32491102 06/17/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Takemitsu Takizaki Mgmt For For For 3 Elect Akinori Yamamoto Mgmt For For For 4 Elect Akira Kansawa Mgmt For For For 5 Elect Tsuyoshi Kimura Mgmt For For For 6 Elect Yoshihiro Ueda Mgmt For For For 7 Elect Yuji Ohgishi Mgmt For For For 8 Elect Michio Sasaki Mgmt For For For 9 Elect Yoshiroh Kinomoto Mgmt For For For 10 Election of Alternate Statutory Auditor(s) Mgmt For For For KT Corp Ticker Security ID: Meeting Date Meeting Status CINS Y49915104 03/11/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect LEE Sang Hoon Mgmt For For For 4 Elect PYO Hyun Myung Mgmt For For For 5 Elect LEE Hyung Rak Mgmt For For For 6 Elect PARK Byung Won Mgmt For For For 7 Elect LEE Hyung Rak Mgmt For For For 8 Elect PARK Byung Won Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Amendments to Executive Officer Retirement Allowance Policy Mgmt For For For Linde AG Ticker Security ID: Meeting Date Meeting Status LIN CINS D50348107 05/12/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Elect Ann-Kristin Achleitner Mgmt For For For 10 Elect Arne Wittig as Alternate Supervisory Board Member Mgmt For For For 11 Elect Gunter Hugger as Alternate Supervisory Board Member Mgmt For For For Longfor Properties Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS G5635P109 05/09/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect FANG Shengtao Mgmt For For For 6 Elect CHEN Kai Mgmt For For For 7 Elect QIN Lihong Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against Meggitt plc Ticker Security ID: Meeting Date Meeting Status MGGT CINS G59640105 04/20/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Stephen Young Mgmt For For For 5 Elect Philip Green Mgmt For For For 6 Elect David Robins Mgmt For For For 7 Elect Paul Heiden Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authorisation of Political Donations Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Increase Non-Executive Directors' Fee Cap Mgmt For For For 19 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 20 Amendment to the Equity Participation Plan Mgmt For For For Mitsubishi Corporation Ticker Security ID: Meeting Date Meeting Status CINS J43830116 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Kunio Itoh Mgmt For For For 4 Elect Ken Kobayashi Mgmt For For For 5 Elect Ryohichi Ueda Mgmt For For For 6 Elect Masahide Yano Mgmt For For For 7 Elect Hideyuki Nabeshima Mgmt For For For 8 Elect Hideto Nakahara Mgmt For For For 9 Elect Kiyoshi Fujimura Mgmt For For For 10 Elect Yasuo Nagai Mgmt For For For 11 Elect Tamotsu Nomakuchi Mgmt For For For 12 Elect Kunio Itoh Mgmt For For For 13 Elect Kazuo Tsukuda Mgmt For For For 14 Elect Ryohzoh Katoh Mgmt For For For 15 Elect Hidehiro Konno Mgmt For For For 16 Elect Osamu Noma Mgmt For For For 17 Bonus Mgmt For For For Naspers Limited Ticker Security ID: Meeting Date Meeting Status NPN CINS S53435103 08/27/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Confirmation of Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Elect Debra Meyer Mgmt For For For 6 Elect Ton Vosloo Mgmt For For For 7 Elect Neil van Heerden Mgmt For For For 8 Elect Hein Willemse Mgmt For For For 9 Elect Lourens Jonker Mgmt For For For 10 General Authority to Issue Shares Mgmt For For For 11 Authority to Issue Shares for Cash Mgmt For Against Against 12 Amendments to the Share Incentive Scheme Mgmt For Against Against 13 Authority to Issue Shares for Incentive Scheme Mgmt For Against Against 14 "Authority to Repurchase """"N"""" Shares" Mgmt For For For 15 "Authority to Repurchase """"A"""" Shares" Mgmt For For For 16 Authorisation of Legal Formalities Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A Nintendo Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J51699106 06/29/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Satoru Iwata Mgmt For For For 4 Elect Yoshihiro Mori Mgmt For For For 5 Elect Shinji Hatano Mgmt For For For 6 Elect Genyoh Takeda Mgmt For For For 7 Elect Shigeru Miyamoto Mgmt For For For 8 Elect Nobuo Nagai Mgmt For For For 9 Elect Masaharu Matsumoto Mgmt For For For 10 Elect Eiichi Suzuki Mgmt For For For 11 Elect Tatsumi Kimishima Mgmt For For For 12 Elect Kaoru Takemura Mgmt For For For 13 Elect Ichiroh Nakaji Mgmt For For For 14 Elect Naoki Mizutani Mgmt For For For 15 Elect Katashi Ozaki Mgmt For For For Nomura Holdings Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J59009159 06/28/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Kenichi Watanabe Mgmt For For For 3 Elect Takumi Shibata Mgmt For For For 4 Elect Masanori Itatani Mgmt For For For 5 Elect Masanori Nishimatsu Mgmt For For For 6 Elect Haruo Tsuji Mgmt For For For 7 Elect Tsuguoki Fujinuma Mgmt For For For 8 Elect Masahiro Sakane Mgmt For For For 9 Elect Lord Colin Marshall Mgmt For For For 10 Elect Dame Clara Furse Mgmt For For For 11 Elect Nobuyuki Koga Mgmt For For For 12 Elect David Benson Mgmt For For For 13 Elect Takao Kusakari Mgmt For For For 14 Elect Toshinori Kanemoto Mgmt For For For 15 Elect Michael Lim Choo San Mgmt For For For 16 Amendments to Articles Mgmt For For For Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CINS H5820Q150 02/22/2011 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Management and Board Acts Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Compensation Policy Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Re-elect Ann Fudge Mgmt For TNA N/A 9 Re-elect Pierre Landolt Mgmt For TNA N/A 10 Re-elect Ulrich Lehner Mgmt For TNA N/A 11 Elect Enrico Vanni Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Transaction of Other Business Mgmt For TNA N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status NOVN CINS H5820Q150 04/08/2011 Take No Action Meeting Type Country of Trade Special Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Approval of Merger Agreement Mgmt For TNA N/A 4 Approval of Share Issuance Mgmt For TNA N/A 5 Additional and/or Counter-Proposals Mgmt For TNA N/A Novo Nordisk A/S Ticker Security ID: Meeting Date Meeting Status NOVO-B CINS K7314N152 03/23/2011 Voted Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Approve Fiscal 2010 Directors' Fees Mgmt For For For 6 Approve Fiscal 2011 Directors' Fees Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect Sten Scheibye Mgmt For For For 9 Elect Goran Ando Mgmt For For For 10 Elect Bruno Angelici Mgmt For For For 11 Elect Henrik Gurtler Mgmt For For For 12 Elect Thomas Koestler Mgmt For For For 13 Elect Kurt Anker Nielsen Mgmt For For For 14 Elect Hannu Ryopponen Mgmt For For For 15 Elect Jorgen Wedel Mgmt For For For 16 Election of Chairman Mgmt For For For 17 Election of Vice Chairman Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Cancel Shares Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Cancel Shares Mgmt For For For 22 Authority to Repurchase Shares Mgmt For For For 23 Amendments to Articles Regarding Age Limit Mgmt For For For 24 Amendments to Incentive Compensation Guidelines Mgmt For For For Oil Search Limited Ticker Security ID: Meeting Date Meeting Status OSH CINS Y64695110 05/11/2011 Voted Meeting Type Country of Trade Annual Papua New Guinea Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Re-elect Brian Horwood Mgmt For For For 3 Re-elect Kostas Constantinou Mgmt For For For 4 Re-elect Robert Igara Mgmt For For For 5 Elect Agu Kantsler Mgmt For For For 6 Elect Zygmunt Switkowski Mgmt For For For 7 Appoint Auditor and Authorise Board to Set Fees Mgmt For For For 8 Equity Grant (Performance Rights to MD Peter Botten) Mgmt For For For 9 Equity Grant (Performance Rights to Executive Director Gerea Aopi) Mgmt For For For 10 Equity Grant (Restricted Shares to MD Peter Botten) Mgmt For For For 11 Equity Grant (Restricted Shares to Executive Director Gerea Aopi) Mgmt For For For OPAP S.A. Ticker Security ID: Meeting Date Meeting Status OPAP CINS X3232T104 05/11/2011 Voted Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Board of Directors' and Auditor's Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Board and Auditor's Acts Mgmt For For For 6 Directors' Fees for 2010 Mgmt For For For 7 Directors' Fees for 2011 Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Election of Directors Mgmt For For For 10 Election of Audit Committee Members Mgmt For For For 11 Board Transactions Mgmt For For For 12 Amendments to Articles Mgmt For For For 13 Transaction of Other Business Mgmt For Abstain Against Orica Limited Ticker Security ID: Meeting Date Meeting Status ORI CINS Q7160T109 07/08/2010 Voted Meeting Type Country of Trade Court Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Scheme of Arrangement Mgmt For For For Orica Limited Ticker Security ID: Meeting Date Meeting Status ORI CINS Q7160T109 12/16/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Re-elect Peter Duncan Mgmt For For For 4 Re-elect Garry Hounsell Mgmt For For For 5 Elect Russell Caplan Mgmt For For For 6 Elect LIM Chee Onn Mgmt For For For 7 Elect Ian Cockerill Mgmt For For For 8 Amend the Constitution Mgmt For For For 9 Increase NEDs' Fee Cap Mgmt For Against Against 10 Renew Proportional Takeover Provisions Mgmt For For For 11 Remuneration Report Mgmt For For For Orkla ASA Ticker Security ID: Meeting Date Meeting Status ORK CINS R67787102 04/14/2011 Voted Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Amendments to Articles Mgmt For For For 7 Compensation Guidelines Mgmt For For For 8 Equity Compensation Guidelines Mgmt For For For 9 Authority to Repurchase Shares Pursuant to Incentive Programs Mgmt For For For 10 Authority to Repurchase Shares for Cancellation Mgmt For For For 11 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 12 Election of Corporate Assembly Mgmt For For For 13 Election of Deputy Corporate Assembly Members Mgmt For For For 14 Election of Nomination Committee Mgmt For For For 15 Authority to Set Auditor's Fees Mgmt For For For OTE Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status HTO CINS X3258B102 12/23/2010 Voted Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Board Appointment Mgmt For For For 2 Termination of Former CEO's Contract Mgmt For For For 3 Approval of New CEO's Contract Mgmt For For For 4 Transaction of Other Business Mgmt For Abstain Against 5 Non-Voting Meeting Note N/A N/A N/A N/A OTE Hellenic Telecommunications Organization S.A. Ticker Security ID: Meeting Date Meeting Status HTO CINS X3258B102 06/23/2011 Voted Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Directors' and Auditors' Acts Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For 5 Directors' Fees Mgmt For For For 6 Indemnification of Directors Mgmt For For For 7 Amendment to the 2008-2010 Stock Option Plan Mgmt For For For 8 Amendments to Articles Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elect Roland Mahler Mgmt For For For 11 Announcements Mgmt For Abstain Against Pernod Ricard SA Ticker Security ID: Meeting Date Meeting Status RI CINS F72027109 11/10/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Approval of Non Tax-Deductible Expenses Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Elect Francois Gerard Mgmt For For For 9 Elect Susan Murray Mgmt For For For 10 Appointment of Auditor (Mazars) Mgmt For For For 11 Appointment of Alternate Auditor (Patrick de Cambourg) Mgmt For For For 12 Directors' Fees Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Restricted Stock Mgmt For For For 15 Authority to Issue Warrants as a Takeover Defense Mgmt For Against Against 16 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For For 17 Amendment Regarding Censors Mgmt For For For 18 Amendment to Articles Regarding Electronic Voting and Participation Mgmt For For For 19 Authority to Carry Out Formalities Mgmt For For For 20 Non-Voting Meeting Note N/A N/A N/A N/A Portugal Telecom SGPS SA Ticker Security ID: Meeting Date Meeting Status PTC CINS X6769Q104 05/06/2011 Voted Meeting Type Country of Trade Annual Portugal Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Board Acts Mgmt For For For 7 Amendments to Articles Mgmt For For For 8 Authority to Repurchase and Re-Issue Shares Mgmt For For For 9 Authority to Issue Convertible Bonds Mgmt For For For 10 Suppression of Preemptive Rights Mgmt For Against Against 11 Authority to Issue Debt Instruments Mgmt For For For 12 Authority to Repurchase and Re-Issue Company Debt Instruments Mgmt For For For 13 Remuneration Report Mgmt For For For 14 Election of Directors Mgmt For For For Power Assets Holdings Ltd Ticker Security ID: Meeting Date Meeting Status 6 CINS Y33549117 05/18/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Canning FOK Kin-ning Mgmt For For For 6 Elect TSO Kai Sum Mgmt For For For 7 Elect Ronald J. Arculli Mgmt For For For 8 Elect Susan CHOW Woo Mo-Fong Mgmt For For For 9 Elect Andrew Hunter Mgmt For For For 10 Elect KAM Hing-Lam Mgmt For For For 11 Elect Holger Kluge Mgmt For For For 12 Elect Victor LI Tzar Kuoi Mgmt For For For 13 Elect George C. Magnus Mgmt For For For 14 Elect YUEN Sui-See Mgmt For For For 15 Appointment of Auditor and Authority to Set Fees Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Issue Repurchased Shares Mgmt For Against Against Prudential plc Ticker Security ID: Meeting Date Meeting Status PRU CINS G72899100 05/19/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Howard Davies Mgmt For For For 5 Elect John Foley Mgmt For For For 6 Elect Paul Manduca Mgmt For For For 7 Elect Michael Wells Mgmt For For For 8 Elect Keki Dadiseth Mgmt For For For 9 Elect Rob Devey Mgmt For For For 10 Elect Michael Garrett Mgmt For For For 11 Elect Ann Godbehere Mgmt For For For 12 Elect Bridget Macaskill Mgmt For For For 13 Elect Harvey McGrath Mgmt For For For 14 Elect Michael McLintock Mgmt For For For 15 Elect Nic Nicandrou Mgmt For For For 16 Elect Kathleen O'Donovan Mgmt For For For 17 Elect Barry Stowe Mgmt For For For 18 Elect Tidjane Thiam Mgmt For For For 19 Elect Lord Andrew Turnbull Mgmt For For For 20 Appointment of Auditor Mgmt For For For 21 Authority to Set Auditor's Fees Mgmt For For For 22 Authorisation of Political Donations Mgmt For For For 23 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 24 Authority to Issue Repurchased Shares Mgmt For For For 25 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 26 Authority to Repurchase Shares Mgmt For For For 27 Authority to Set General Notice Period at 14 Days Mgmt For For For 28 Amendment to International SAYE Scheme Mgmt For For For 29 Amendment to Irish SAYE Scheme Mgmt For For For Qantas Airways Limited Ticker Security ID: Meeting Date Meeting Status QAN CINS Q77974105 10/29/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Re-elect Leigh Clifford Mgmt For For For 3 Re-elect Patricia Cross Mgmt For For For 4 Re-elect Paul Rayner Mgmt For For For 5 Equity Grant (CEO Alan Joyce) Mgmt For For For 6 Remuneration Report Mgmt For For For 7 Amendments to Constitution Mgmt For For For QBE Insurance Group Limited Ticker Security ID: Meeting Date Meeting Status QBE CINS Q78063114 04/05/2011 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Equity Grant (CEO Frank O'Halloran) Mgmt For For For 4 Approve Termination Benefits Mgmt For For For 5 Re-elect Charles Irby Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A Resona Holdings Inc Ticker Security ID: Meeting Date Meeting Status CINS J6448E106 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Elect Eiji Hosoya Mgmt For For For 4 Elect Seiji Higaki Mgmt For For For 5 Elect Kazuhiro Higashi Mgmt For For For 6 Elect Kaoru Isono Mgmt For For For 7 Elect Kunio Kojima Mgmt For For For 8 Elect Hideo Iida Mgmt For For For 9 Elect Tsutomu Okuda Mgmt For For For 10 Elect Shuhsai Nagai Mgmt For For For 11 Elect Emi Ohsono Mgmt For For For 12 Elect Toshio Arima Mgmt For For For Royal Dutch Shell Plc Ticker Security ID: Meeting Date Meeting Status RDSB CINS G7690A118 05/17/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Linda Stuntz Mgmt For For For 4 Elect Josef Ackermann Mgmt For For For 5 Elect Malcolm Brinded Mgmt For For For 6 Elect Guy Elliott Mgmt For For For 7 Elect Simon Henry Mgmt For For For 8 Elect Charles Holliday, Jr. Mgmt For For For 9 Elect Lord John Kerr of Kinlochard Mgmt For For For 10 Elect Gerard Kleisterlee Mgmt For For For 11 Elect Christine Morin-Postel Mgmt For For For 12 Elect Jorma Ollila Mgmt For For For 13 Elect Jeroen van der Veer Mgmt For For For 14 Elect Peter Voser Mgmt For For For 15 Elect Hans Wijers Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Authority to Set Auditor's Fees Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Authority to Repurchase Shares Mgmt For For For 24 Non-Voting Agenda Item N/A N/A N/A N/A 25 Authorisation of Political Donations Mgmt For For For 26 Non-Voting Agenda Item N/A N/A N/A N/A Saipem S.p.A. Ticker Security ID: Meeting Date Meeting Status SPM CINS T82000117 05/04/2011 Voted Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 List Presented by Eni S.p.A. Mgmt For For For 7 List Presented by Institutional Investors Mgmt For N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 List Presented by Eni S.p.A. Mgmt N/A For N/A 10 List Presented by Institutional Investors Mgmt N/A Abstain N/A 11 Amendments to Articles Mgmt For For For Sampo Oyj Ticker Security ID: Meeting Date Meeting Status SAMAS CINS X75653109 04/14/2011 Voted Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Ratification of Board and Management Acts Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Board Size Mgmt For For For 13 Election of Directors Mgmt For For For 14 Authority to Set Auditor's Fees Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A Samsung Electronics Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y74718100 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Directors' Fees Mgmt For For For Sanlam Ltd. Ticker Security ID: Meeting Date Meeting Status SLM CINS S7302C137 06/08/2011 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Elect Philisiwe Buthelezi Mgmt For For For 4 Elect Philip de Villiers Rademeyer Mgmt For For For 5 Elect Christiaan Swanepoel Mgmt For For For 6 Re-elect Valli Moosa Mgmt For For For 7 Re-elect Ian Plenderleith Mgmt For For For 8 Elect Audit Committee Members (Plessis) Mgmt For For For 9 Elect Audit Committee Members (Plenderleith) Mgmt For For For 10 Elect Audit Committee Members (Rademeyer) Mgmt For For For 11 Elect Audit Committee Members (Swanepoel) Mgmt For For For 12 Approve Remuneration Policy Mgmt For For For 13 Ratify NEDs' Fees Mgmt For For For 14 Increase NEDs' Fees Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Authorisation of Legal Formalities Mgmt For For For Sanofi-Aventis Ticker Security ID: Meeting Date Meeting Status SAN CINS F5548N101 05/06/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Ratification of the Co-option of Carole Piwnica Mgmt For For For 10 Elect Suet Fern Lee Mgmt For For For 11 Elect Thierry Desmarest Mgmt For For For 12 Elect Igor Landau Mgmt For For For 13 Elect Gerard Van Kemmel Mgmt For For For 14 Elect Serge Weinberg Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Appointment of Alternate Auditor Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights Mgmt For Against Against 19 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights Mgmt For Against Against 20 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For Against Against 21 Authority to Increase Share Issuance Limit Mgmt For Against Against 22 Authority to Increase Capital Through Capitalizations Mgmt For For For 23 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 24 Authority to Grant Stock Options Mgmt For For For 25 Authority to Cancel Shares and Reduce Capital Mgmt For For For 26 Amendment Regarding Board Size Mgmt For For For 27 Amendment Regarding Age Limits Mgmt For For For 28 Amendment Regarding Electronic Voting Mgmt For For For 29 Amendment to Company Name Mgmt For For For 30 Authority to Carry Out Formalities Mgmt For For For 31 Non-Voting Meeting Note N/A N/A N/A N/A Schneider Electric SA Ticker Security ID: Meeting Date Meeting Status SU CINS F86921107 04/21/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Ratification of the Co-option of Anand Mahindra Mgmt For Abstain Against 9 Elect Betsy Atkins Mgmt For For For 10 Elect Jeong H. Kim Mgmt For For For 11 Elect Dominique Senequier Mgmt For For For 12 Directors' Fees Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendment Regarding Director Age Limit Mgmt For For For 15 Amendment Regarding Censors Mgmt For For For 16 Stock Split Mgmt For For For 17 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 18 Authority to Increase Capital Through Capitalizations Mgmt For Against Against 19 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For For 20 Authority to Increase Share Issuance Limit Mgmt For Against Against 21 Authority to Increase Capital in Case of Exchange Offer or in Consideration for Contributions in Kind Mgmt For Against Against 22 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For For 23 Authority to Grant Stock Options Mgmt For For For 24 Authority to Issue Restricted Shares Mgmt For For For 25 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 26 Authority to Increase Capital Under Foreign Employee Savings Plan Mgmt For For For 27 Authority to Cancel Shares and Reduce Capital Mgmt For For For 28 Authority to Carry Out Formalities Mgmt For For For Semen Gresik Ticker Security ID: Meeting Date Meeting Status SMGR CINS Y7142G168 03/11/2011 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Commissioners and Directors Mgmt For For For 2 Non-Voting Meeting Note N/A N/A N/A N/A Semen Gresik Ticker Security ID: Meeting Date Meeting Status SMGR CINS Y7142G168 06/28/2011 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Annual Report and Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Directors' and Commissioners' Fees Mgmt For Abstain Against 5 Appointment of Auditor Mgmt For For For Shin-Etsu Chemical Co Limited Ticker Security ID: Meeting Date Meeting Status CINS J72810120 06/29/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Yasuhiko Saitoh Mgmt For For For 3 Elect Yoshiaki Ono Mgmt For For For 4 Elect Kohji Takasugi Mgmt For For For 5 Elect Toshinobu Ishihara Mgmt For For For 6 Elect Frank Peter Popoff Mgmt For For For 7 Elect Tsuyoshi Miyazaki Mgmt For For For 8 Elect Toshihiko Fukui Mgmt For For For 9 Elect Masaki Miyajima Mgmt For For For 10 Elect Toshiyuki Kasahara Mgmt For For For 11 Elect Hidenori Onezawa Mgmt For For For 12 Elect Ken Nakamura Mgmt For For For 13 Elect Yukihiro Matsui Mgmt For For For 14 Elect Hiroaki Okamoto Mgmt For For For 15 Elect Osamu Okada Mgmt For For For 16 Elect Masahiko Watase Mgmt For For For 17 Elect Kiyoshi Nagano Mgmt For For For 18 Stock Option Plan Mgmt For For For 19 Renewal of Takeover Defense Plan Mgmt For Against Against Shionogi & Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J74229105 06/24/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Motozoh Shiono Mgmt For For For 4 Elect Isao Teshirogi Mgmt For For For 5 Elect Yasuhiro Mino Mgmt For For For 6 Elect Akio Nomura Mgmt For For For 7 Elect Teppei Mogi Mgmt For For For 8 Elect Sachio Tokaji Mgmt For For For 9 Elect Kenji Fukuda Mgmt For For For 10 Bonus Mgmt For For For 11 Stock Option Plan Mgmt For For For 12 Statutory Auditors' Fees Mgmt For For For Shoprite Holdings Limited Ticker Security ID: Meeting Date Meeting Status SHP CINS S76263102 10/25/2010 Take No Action Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Directors' Fees Mgmt For TNA N/A 3 Appointment of Auditor Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Elect EC Kieswetter Mgmt For TNA N/A 6 Elect B Harisunker Mgmt For TNA N/A 7 Elect JW Basson Mgmt For TNA N/A 8 Elect CG Goosen Mgmt For TNA N/A 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For TNA N/A 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For TNA N/A 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Authority to Repurchase Shares Mgmt For TNA N/A 13 Non-Voting Agenda Item N/A N/A TNA N/A Siemens AG Ticker Security ID: Meeting Date Meeting Status SIE CINS D69671218 01/25/2011 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Ratification of Supervisory Board Acts Mgmt For For For 8 Compensation Policy Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Repurchase Shares Using Equity Derivatives Mgmt For For For 12 Increase in Authorized Capital for Employee Share Purchase Plan Mgmt For For For 13 Supervisory Board Members' Fees Mgmt For For For 14 Intra-company Contracts Mgmt For For For 15 Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt For Against Against 16 Shareholder Proposal Regarding Amendments to Corporate Purpose ShrHoldr Against Against For Singapore Exchange Limited Ticker Security ID: Meeting Date Meeting Status S68 CINS Y79946102 10/07/2010 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Joseph Yuvaraj Pillay Mgmt For For For 4 Elect Robert Owen Mgmt For For For 5 Elect CHEW Choon Seng Mgmt For For For 6 Elect LOH Boon Chye Mgmt For For For 7 Elect NG Kee Choe Mgmt For For For 8 Elect Magnus Bocker Mgmt For For For 9 Directors' Fees for the Chairman Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Elect Thaddeus Beczak Mgmt For For For 13 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Meeting Note N/A N/A N/A N/A Singapore Exchange Limited Ticker Security ID: Meeting Date Meeting Status S68 CINS Y79946102 10/07/2010 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For SKF AB Ticker Security ID: Meeting Date Meeting Status SKFB CINS W84237143 04/28/2011 Voted Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Accounts and Reports Mgmt For For For 13 Allocation of Profits/Dividends Mgmt For For For 14 Ratification of Board and Management Acts Mgmt For For For 15 Board Size Mgmt For For For 16 Directors' Fees Mgmt For For For 17 Election of Directors Mgmt For For For 18 Authority to Set Auditor's Fees Mgmt For For For 19 Amendments to Articles Mgmt For For For 20 Compensation Guidelines Mgmt For For For 21 2011 Long Term Incentive Plan Mgmt For For For 22 Authority to Repurchase Shares Mgmt For For For 23 Nomination Committee Mgmt For For For Smith & Nephew plc Ticker Security ID: Meeting Date Meeting Status SN CINS G82343164 04/14/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Ian Barlow Mgmt For For For 5 Elect Genevieve Berger Mgmt For For For 6 Elect Oliver Bohuon Mgmt For For For 7 Elect John Buchanan Mgmt For For For 8 Elect Adrian Hennah Mgmt For For For 9 Elect Pamela Kirby Mgmt For For For 10 Elect Brian Larcombe Mgmt For For For 11 Elect Joseph Papa Mgmt For For For 12 Elect Richard De Schutter Mgmt For For For 13 Elect Rolf Stomberg Mgmt For For For 14 Appointment of Auditor Mgmt For For For 15 Authority to Set Auditor's Fees Mgmt For For For 16 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 17 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For Snam Rete Gas S.p.A. Ticker Security ID: Meeting Date Meeting Status SRG CINS T8578L107 04/13/2011 Voted Meeting Type Country of Trade Special Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Meeting Regulations Mgmt For For For Societe Generale Ticker Security ID: Meeting Date Meeting Status GLE CINS F43638141 05/24/2011 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Form of Dividend Payment Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Elect Frederic Oudea Mgmt For For For 9 Elect Anthony Wyand Mgmt For For For 10 Elect Jean-Martin Folz Mgmt For For For 11 Elect Kyra Hazou Mgmt For For For 12 Elect Ana Maria Llopis Rivas Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For Sony Corporation Ticker Security ID: Meeting Date Meeting Status CINS J76379106 06/28/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Howard Stringer Mgmt For For For 3 Elect Ryohji Chubachi Mgmt For For For 4 Elect Yohtaroh Kobayashi Mgmt For For For 5 Elect Yoshiaki Yamauchi Mgmt For For For 6 Elect Peter Bonfield Mgmt For For For 7 Elect Fujio Choh Mgmt For For For 8 Elect Ryuji Yasuda Mgmt For For For 9 Elect Yukako Uchinaga Mgmt For For For 10 Elect Mitsuaki Yahagi Mgmt For For For 11 Elect Tsun-yan Hsieh Mgmt For For For 12 Elect Roland Hernandez Mgmt For For For 13 Elect Kanemitsu Anraku Mgmt For For For 14 Elect Yorihiko Kojima Mgmt For For For 15 Elect Osamu Nagayama Mgmt For For For 16 Elect Yuichiroh Anzai Mgmt For For For 17 Stock Option Plan Mgmt For For For Standard Chartered plc Ticker Security ID: Meeting Date Meeting Status STAN CINS G84228157 05/05/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Steve Bertamini Mgmt For For For 5 Elect Jaspal Bindra Mgmt For For For 6 Elect Richard Delbridge Mgmt For For For 7 Elect Jamie Dundas Mgmt For For For 8 Elect Valerie Gooding Mgmt For For For 9 Elect HAN Seung-Soo Mgmt For For For 10 Elect Simon Lowth Mgmt For For For 11 Elect Rudy Markham Mgmt For For For 12 Elect Ruth Markland Mgmt For For For 13 Elect Richard Meddings Mgmt For For For 14 Elect John Paynter Mgmt For For For 15 Elect John Peace Mgmt For For For 16 Elect Michael Rees Mgmt For For For 17 Elect Peter Sands Mgmt For For For 18 Elect Paul Skinner Mgmt For For For 19 Elect Oliver Stocken Mgmt For For For 20 Appointment of Auditor Mgmt For For For 21 Authority to Set Auditor's Fees Mgmt For For For 22 Authorisation of Political Donations Mgmt For For For 23 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 24 Authority to Issue Repurchased Shares w/ Preemptive Rights Mgmt For Against Against 25 2011 Share Plan Mgmt For For For 26 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 27 Authority to Repurchase Ordinary Shares Mgmt For For For 28 Authority to Repurchase Preference Shares Mgmt For For For 29 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 30 Non-Voting Meeting Note N/A N/A N/A N/A Sumitomo Mitsui Financial Group Inc Ticker Security ID: Meeting Date Meeting Status CINS J7771X109 06/29/2011 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Masayuki Oku Mgmt For For For 4 Elect Takeshi Kunibe Mgmt For For For 5 Elect Tetsuya Kubo Mgmt For For For 6 Elect Satoru Nakanishi Mgmt For For For 7 Elect Kazuya Johno Mgmt For For For 8 Elect Kohichi Danno Mgmt For For For 9 Elect Yujiroh Itoh Mgmt For For For 10 Elect Masahiro Fuchizaki Mgmt For For For 11 Elect Shigeru Iwamoto Mgmt For For For 12 Elect Kuniaki Nomura Mgmt For For For 13 Elect Jun Mizoguchi Mgmt For For For 14 Elect Shin Kawaguchi Mgmt For For For Syngenta AG Ticker Security ID: Meeting Date Meeting Status SYNN CINS H84140112 04/19/2011 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Report Mgmt For TNA N/A 5 Ratification of Board and Management Acts Mgmt For TNA N/A 6 Cancellation of Shares Mgmt For TNA N/A 7 Allocation of Profits Mgmt For TNA N/A 8 Dividend Distribution from Reserves Mgmt For TNA N/A 9 Elect Martin Taylor Mgmt For TNA N/A 10 Elect Peter Thompson Mgmt For TNA N/A 11 Elect Rolf Watter Mgmt For TNA N/A 12 Elect Felix Weber Mgmt For TNA N/A 13 Appointment of Auditor Mgmt For TNA N/A 14 Transaction of Other Business Mgmt For TNA N/A Taiwan Mobile Company Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y84153215 06/15/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Authority to Reduce Share Capital Mgmt For For For 11 Amendments to Articles Mgmt For For For 12 Elect Richard TSAI Mgmt For For For 13 Elect Daniel TSAI Mgmt For For For 14 Elect Victor KUNG Mgmt For For For 15 Elect Cliff LAI Mgmt For For For 16 Elect Vivien HSU Mgmt For For For 17 ElectJackJih-TsanHUANG Mgmt For For For 18 ElectTsung-Ming CHUNG Mgmt For For For 19 ElectWen-Li YEH Mgmt For For For 20 ElectJ. Carl HSU Mgmt For For For 21 Non-Compete Restrictions for Directors Mgmt For Abstain Against 22 Extraordinary Motions Mgmt For Abstain Against Taiwan Semiconductor Manufacturing Ticker Security ID: Meeting Date Meeting Status CINS Y84629107 06/09/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Amendments to Procedural Rules: Capital Loans and Endorsements/Guarantees Mgmt For For For 7 Approve Spin-off Mgmt For For For 8 Elect Gregory C. Chow Mgmt For For For 9 Elect Kok-Choo Chen Mgmt For For For 10 Extraordinary motions Mgmt For Abstain Against 11 Non-Voting Meeting Note N/A N/A N/A N/A 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Non-Voting Meeting Note N/A N/A N/A N/A Telefonica O2 Czech Republic, a.s. (fka Cesky Telecom) Ticker Security ID: Meeting Date Meeting Status BAATELEC CINS X89734101 04/28/2011 Voted Meeting Type Country of Trade Special Czech Republic Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening Mgmt For For For 2 Compliance with Rules of Convocation; Election of Presiding Officers Mgmt For For For 3 Report of the Board of Directors Mgmt For For For 4 Report of the Supervisory Board Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Amendments to Articles Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Recall of Supervisory Board Members Mgmt For For For 10 Election of Supervisory Board Mgmt For For For 11 Duties of Supervisory Board Members Mgmt For For For 12 Recall of Audit Committee Members Mgmt For For For 13 Election of Audit Committee Members Mgmt For For For 14 Duties of Audit Committee Member Mgmt For For For 15 Closing Mgmt For For For Telefonica O2 Czech Republic, a.s. (fka Cesky Telecom) Ticker Security ID: Meeting Date Meeting Status BAATELEC CINS X89734101 09/10/2010 Voted Meeting Type Country of Trade Special Czech Republic Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening Mgmt For For For 2 Compliance with Rules of Convocation; Election of Presiding Officers Mgmt For For For 3 Dematerialization of Bearer Shares Mgmt For For For 4 Amendments to Articles Mgmt For For For 5 Intra-company Contracts/Control Agreements Mgmt For For For 6 Closing Mgmt For For For Telekom Austria AG Ticker Security ID: Meeting Date Meeting Status TKA CINS A8502A102 05/19/2011 Voted Meeting Type Country of Trade Special Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Management Board Acts Mgmt For For For 4 Ratification of Supervisory Board Acts Mgmt For For For 5 Supervisory Board Members' Fees Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Election of Supervisory Board Members Mgmt For For For 8 Presentation of Share Repurchase Report Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Telstra Corporation Limited Ticker Security ID: Meeting Date Meeting Status TLS CINS Q8975N105 11/19/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nora Scheinkestel Mgmt For For For 2 Remuneration report Mgmt For For For 3 Adopt New Constitution Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Meeting Note N/A N/A N/A N/A TESCO PLC Ticker Security ID: Meeting Date Meeting Status TSCO CINS G87621101 07/02/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Kenneth Hydon Mgmt For For For 5 Elect Tim Mason Mgmt For For For 6 Elect Lucy Neville-Rolfe Mgmt For For For 7 Elect David Potts Mgmt For For For 8 Elect David Reid Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Authority to Repurchase Shares Mgmt For For For 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Authorisation of Political Donations Mgmt For For For 18 Share Incentive Plan Renewal Mgmt For For For 19 Adoption of New Articles Mgmt For For For 20 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For The Bank of Nova Scotia Ticker Security ID: Meeting Date Meeting Status BNS CUSIP 064149107 04/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Brenneman Mgmt For For For Elect C.J. Chen Mgmt For For For Elect David Dodge Mgmt For For For Elect N. Ashleigh Everett Mgmt For For For Elect John Kerr Mgmt For For For Elect Michael Kirby Mgmt For For For Elect John Mayberry Mgmt For For For Elect Thomas O'Neill Mgmt For For For Elect Alexis E. Rovzar de la Torre Mgmt For For For Elect Indira Samarasekera Mgmt For For For Elect Allan Shaw Mgmt For For For Elect Paul Sobey Mgmt For For For Elect Barbara Thomas Mgmt For For For Elect Richard Waugh Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Amendment to By-Law Regarding Director Retirement Age Mgmt For For For 4 Amendment to the Stock Option Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Shareholder Proposal Regarding Critical Mass of Women on Board Mgmt Against Against For 7 Shareholder Proposal Regarding Pay Ratios Mgmt Against Against For 8 Shareholder Proposal Regarding Abolition of Subsidiaries and Branches in Tax Havens Mgmt Against Against For 9 Shareholder Proposal Regarding Additional Information on the Comparison of Compensation with Peers Mgmt Against Against For 10 Shareholder Proposal Regarding Demonstration of Pay for Performance Mgmt Against Against For The Toronto-Dominion Bank Ticker Security ID: Meeting Date Meeting Status TD CUSIP 891160509 03/31/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bennett Mgmt For For For Elect Hugh Bolton Mgmt For For For Elect John Bragg Mgmt For For For Elect Amy Woods Brinkley Mgmt For For For Elect W. Edmund Clark Mgmt For For For Elect Wendy Dobson Mgmt For For For Elect Henry Ketcham Mgmt For For For Elect Pierre Lessard Mgmt For For For Elect Brian Levitt Mgmt For For For Elect Harold MacKay Mgmt For For For Elect Irene Miller Mgmt For For For Elect Nadir Mohamed Mgmt For For For Elect W. J. Prezzano Mgmt For For For Elect Helen Sinclair Mgmt For For For Elect Carole Taylor Mgmt For For For Elect John Thompson Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Critical Mass of Women on the Board Mgmt Against Against For 5 Shareholder Proposal Regarding Pay Ratios Mgmt Against Against For 6 Shareholder Proposal Regarding Abolition of Subsidiaries and Branches in Tax Havens Mgmt Against Against For 7 Shareholder Proposal Regarding Retention of Shares After Retirement Mgmt Against Against For Thomson Reuters Corporation Ticker Security ID: Meeting Date Meeting Status TRI CUSIP 884903105 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Thomson Mgmt For For For Elect W. Geoffrey Beattie Mgmt For For For Elect Thomas Glocer Mgmt For For For Elect Manvinder Banga Mgmt For For For Elect Mary Cirillo Mgmt For For For Elect Steven Denning Mgmt For For For Elect Lawton Fitt Mgmt For For For Elect Roger Martin Mgmt For For For Elect Sir Deryck Maughan Mgmt For For For Elect Kenneth Olisa Mgmt For For For Elect Vance Opperman Mgmt For For For Elect John Thompson Mgmt For For For Elect Peter Thomson Mgmt For For For Elect John Tory Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Total SA Ticker Security ID: Meeting Date Meeting Status FP CINS F92124100 05/13/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Elect Patricia Barbizet Mgmt For For For 11 Elect Paul Desmarais, Jr. Mgmt For For For 12 Elect Claude Mandil Mgmt For For For 13 Elect Marie-Christine Coisne Mgmt For For For 14 Elect Barbara Kux Mgmt For For For 15 Authority to Issue Restricted Shares Mgmt For For For 16 Shareholder Proposal Regarding Share Ownership Disclosure ShrHoldr Against Against For TransCanada Corporation Ticker Security ID: Meeting Date Meeting Status TRP CUSIP 89353D107 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Benson Mgmt For For For Elect Derek Burney Mgmt For For For Elect Wendy Dobson Mgmt For For For Elect E. Linn Draper, Jr. Mgmt For For For Elect Paule Gauthier Mgmt For For For Elect Russell Girling Mgmt For For For Elect S. Barry Jackson Mgmt For For For Elect Paul Joskow Mgmt For For For Elect John MacNaughton Mgmt For For For Elect David O'Brien Mgmt For For For Elect W. Thomas Stephens Mgmt For For For Elect D. Michael Stewart Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For UBS AG Ticker Security ID: Meeting Date Meeting Status UBSN CINS H89231338 04/28/2011 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Report Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Ratification of Board and Management Acts Mgmt For TNA N/A 7 Elect Kaspar Villiger Mgmt For TNA N/A 8 Elect Michel Demare Mgmt For TNA N/A 9 Elect David Sidwell Mgmt For TNA N/A 10 Elect Rainer-Marc Frey Mgmt For TNA N/A 11 Elect Bruno Gehrig Mgmt For TNA N/A 12 Elect Ann Godbehere Mgmt For TNA N/A 13 Elect Axel Lehmann Mgmt For TNA N/A 14 Elect Wolfgang Mayrhuber Mgmt For TNA N/A 15 Elect Helmut Panke Mgmt For TNA N/A 16 Elect William Parrett Mgmt For TNA N/A 17 Elect Joseph YAM Chi Kwong Mgmt For TNA N/A 18 Appointment of Auditor Mgmt For TNA N/A Unibail-Rodamco Ticker Security ID: Meeting Date Meeting Status UL CINS F95094110 09/08/2010 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Distribution of Special Dividend from the Contribution Premium Account Mgmt For For For 5 Authority to Carry Out Formalities Mgmt For For For Unilever N.V. Ticker Security ID: Meeting Date Meeting Status UNA CINS N8981F271 05/12/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Executive Directors' Acts Mgmt For For For 4 Ratification of Non-Executive Directors' Acts Mgmt For For For 5 Elect Paul Polman Mgmt For For For 6 Elect Jean-Marc Huet Mgmt For For For 7 Elect Louise Fresco Mgmt For For For 8 Elect Ann Fudge Mgmt For For For 9 Elect Charles Golden Mgmt For For For 10 Elect Byron Grote Mgmt For For For 11 Elect Hixonia Nyasulu Mgmt For For For 12 Elect Malcolm Rifkind Mgmt For For For 13 Elect Kees Storm Mgmt For For For 14 Elect Michael Treschow Mgmt For For For 15 Elect Paul Walsh Mgmt For For For 16 Elect Sunil Bharti Mittal Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Cancel Shares Mgmt For For For 19 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 20 Appointment of Auditor Mgmt For For For United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status U11 CINS V96194127 04/29/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Fees to WEE Cho Yaw Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For 6 Elect WEE Ee Cheong Mgmt For For For 7 Elect Franklin Lavin Mgmt For For For 8 Elect Willie CHENG Jue Hiang Mgmt For For For 9 Elect TAN Lip-Bu Mgmt For For For 10 Elect WEE Cho Yaw Mgmt For For For 11 Elect NGIAM Tong Dow Mgmt For For For 12 Elect CHAM Tao Soon Mgmt For For For 13 Elect Reggie Thein Mgmt For For For 14 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Issue Shares under UOB Scrip Dividend Scheme Mgmt For For For 19 Authority to Issue Preferred Shares Mgmt For For For 20 Non-Voting Agenda Item N/A N/A N/A N/A United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status U11 CINS V96194127 04/29/2011 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A Vallourec Ticker Security ID: Meeting Date Meeting Status VK CINS F95922104 06/07/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Form of Dividend Payment Mgmt For For For 8 Ratification of the Co-option of Pascale Chargrasse Mgmt For For For 9 Elect Pascale Chargrasse Mgmt For For For 10 Elect Jean-Paul Parayre Mgmt For For For 11 Elect Patrick Boissier Mgmt For For For 12 Elect Anne-Marie Idrac Mgmt For For For 13 Elect Francois Henrot as Censor Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 16 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For Against Against 17 Authority to Issue Capital and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For Against Against 18 Authority to Set Offering Price of Shares Mgmt For Against Against 19 Authority to Increase Share Issuance Limit Mgmt For Against Against 20 Authority to Increase Capital In Consideration for Contributions in Kind; Authority to Issue Debt Instruments Mgmt For Against Against 21 Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For Against Against 22 Authority for Subsidiaries to Issue Securities Convertible into Company Shares Mgmt For Against Against 23 Authority to Increase Capital Through Capitalizations Mgmt For For For 24 Authority to Issue Debt Instruments Mgmt For For For 25 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 26 Authority to Increase Capital for Foreign Employees Mgmt For For For 27 Authority to Increase Capital for Foreign Employees as an Alternative to Employee Savings Plan Mgmt For For For 28 Authority to Issue Restricted Shares Under Savings Plans Mgmt For For For 29 Authority to Issue Restricted Shares Mgmt For For For 30 Authority to Cancel Shares and Reduce Capital Mgmt For For For 31 Amendment Regarding Supervisory Board Member Term Length Mgmt For For For 32 Amendment Regarding Employee Representation Mgmt For For For 33 Authority to Carry Out Formalities Mgmt For For For Veolia Environnement Ticker Security ID: Meeting Date Meeting Status VIE CINS F9686M107 05/17/2011 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Approval of Non Tax-Deductible Expenses Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Form of Dividend Payment Mgmt For For For 9 Related Party Transactions Mgmt For For For 10 Elect Jean Azema Mgmt For For For 11 Elect Pierre-Andre de Chalendar Mgmt For For For 12 Elect Baudouin Prot Mgmt For For For 13 Elect Louis Schweitzer Mgmt For For For 14 Appointment of Auditor (Ernst & Young Audit) Mgmt For For For 15 Appointment of Alternate Auditor (AUDITEX) Mgmt For For For 16 Directors' Fees Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Increase Capital Under Employee Savings Plan Mgmt For For For 19 Authority to Increase Capital under Savings Plans for Overseas Employees Mgmt For For For 20 Amendment to Articles Mgmt For For For 21 Authority to Carry Out Formalities Mgmt For For For 22 Non-Voting Meeting Note N/A N/A N/A N/A Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status VOD CINS G93882135 07/27/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect John R. H. Bond Mgmt For For For 3 Elect John Buchanan Mgmt For For For 4 Elect Vittorio Colao Mgmt For For For 5 Elect MichelCombes Mgmt For For For 6 Elect Andy Halford Mgmt For For For 7 Elect Steve Pusey Mgmt For For For 8 Elect Alan Jebson Mgmt For For For 9 Elect Samuel Jonah Mgmt For For For 10 Elect Nick Land Mgmt For For For 11 Elect Anne Lauvergeon Mgmt For For For 12 Elect Luc Vandevelde Mgmt For For For 13 Elect Anthony Watson Mgmt For For For 14 Elect Philip Yea Mgmt For For For 15 Allocation of Profits/Dividends Mgmt For For For 16 Directors' Remuneration Report Mgmt For For For 17 Appointment of Auditor Mgmt For For For 18 Authority to Set Auditor's Fees Mgmt For For For 19 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 21 Authority to Repurchase Shares Mgmt For For For 22 Adoption of New Articles Mgmt For For For 23 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 24 Share Incentive Plan Renewal Mgmt For For For Wesfarmers Limited Ticker Security ID: Meeting Date Meeting Status WES CINS Q95870103 11/09/2010 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Re-elect Colin Carter Mgmt For For For 2 Re-elect James Graham Mgmt For For For 3 Re-elect Anthony (Tony) Howarth Mgmt For For For 4 Elect Wayne Osborn Mgmt For For For 5 Elect Vanessa Wallace Mgmt For For For 6 Remuneration Report Mgmt For For For Westfield Group Ticker Security ID: Meeting Date Meeting Status WDC CINS Q97062105 05/25/2011 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Re-elect Roy Furman Mgmt For For For 4 Re-elect Stephen Johns Mgmt For For For 5 Re-elect Steven Lowy Mgmt For For For 6 Re-elect Brian Schwartz Mgmt For For For 7 Elect Peter Allen Mgmt For For For 8 Elect Ilana Atlas Mgmt For For For 9 Increase NEDs' Fee Cap Mgmt For Against Against 10 Amend the Constitution - Dividends Mgmt For For For Wolseley plc Ticker Security ID: Meeting Date Meeting Status WOS CINS G9736L108 01/20/2011 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect John Martin Mgmt For For For 4 Elect Ian Meakins Mgmt For For For 5 Elect Frank Roach Mgmt For For For 6 Elect Gareth Davis Mgmt For For For 7 Elect Andrew Duff Mgmt For For For 8 Elect Nigel Stein Mgmt For For For 9 Elect Michael Wareing Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For Wynn Macau Limited Ticker Security ID: Meeting Date Meeting Status CINS G98149100 05/17/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Linda Chen Mgmt For For For 5 Elect Allan Zeman Mgmt For For For 6 Elect Bruce Rockowitz Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against 12 Non-Voting Meeting Note N/A N/A N/A N/A X5 Retail Group N.V. (fka Pyaterochka Holding NV) Ticker Security ID: Meeting Date Meeting Status FIVE CINS 98387E205 02/22/2011 Voted Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Appointment of Kieran Balfe as CFO Mgmt For For For 3 Non-Voting Agenda Item N/A N/A N/A N/A X5 Retail Group N.V. (fka Pyaterochka Holding NV) Ticker Security ID: Meeting Date Meeting Status FIVE CINS 98387E205 06/20/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Corporate Governance Update Mgmt For For For 4 Reserves and Dividends Policy Mgmt For For For 5 Annual Report Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Ratification of Supervisory Board Acts Mgmt For For For 9 Elect Andrei Gusev Mgmt For For For 10 Elect FrankLhoest Mgmt For For For 11 Amendment to Remuneration Policy Mgmt For For For 12 Supervisory Board Fees Mgmt For Against Against 13 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 15 Authority to Repurchase Shares Mgmt For Abstain Against 16 Amendments to Articles Mgmt For For For 17 Appointment of Auditor Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERNATIONAL GROWTH AND INCOME FUND (Registrant) By /s/ Paul F. Roye Paul F. Roye, Executive Vice President and Principal Executive Officer Date: August 26, 2011
